BUMGARDNER, Judge,
dissenting.
I respectfully dissent from the majority. I believe the trial court properly sustained the demurrer to the petition.
The father brought his petition under Code § 8.01-428(D). That section preserves the common law “independent action” for obtaining equitable relief from a judgment. See Kent Sinclair & Leigh B. Middleditch, Jr., Virginia Civil Procedure § 11.4, at 479 (3rd ed.1998). The elements of that action are well defined and include “ ‘the absence of fault or negligence on the part of the [petitioner].’ ” Charles v. Precision Tune, Inc., 243 Va. 313, 318, 414 S.E.2d 831, 833 (1992) (citation omitted). The father’s fault or negligence in signing a document he could not read is apparent from his pleading. Thus, the petition fails to plead sufficient facts to permit his action. See id. The demurrer was properly sustained.
*864I would affirm the trial court and refrain from declaring the statute of limitations unconstitutional.